Citation Nr: 0011094	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to an increased rating for a right wrist 
disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel



INTRODUCTION

The veteran had active service from November 1972 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
right wrist disability.  The veteran timely appealed this 
determination to the Board.


REMAND

When this matter was previously before the Board in June 
1999, the Board observed that, in his April 1997 Substantive 
Appeal, the veteran requested to be afforded a Travel Board 
hearing at the RO.  As such, the Board remanded the case so 
that the requested Board hearing could be conducted.  The 
record reflects that such a hearing was held in January 2000.  
However, in an April 2000 letter, the Board notified the 
veteran that the tape recording of that hearing was 
inaudible, and offered the veteran the opportunity to testify 
at another hearing.  The veteran responded that same month 
that he wished to attend another hearing before a Member of 
the Board at the RO.  Accordingly, as an appellant is 
entitled to a hearing if one is requested, 38 C.F.R. § 
20.700(a) (1999), further development is warranted.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
their travel board docket, and schedule 
the requested hearing in accordance with 
all appropriate procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

